MEMORANDUM**
Barton Anthony Stromski appeals pro se the district court’s order denying his Fed. R.Crim.P. 41(e) motion for the return of property he contends was seized pursuant to a defective warrant. We dismiss Stromski’s appeal for lack of jurisdiction.
This Court may review denial of a Rule 41(e) motion only “if the motion is solely for the return of property and is in no way tied to a criminal prosecution in esse against the movant.” Andersen v. United States, 298 F.3d 804, 807 (9th Cir.2002) (quoting DiBella v. United States, 369 U.S. 121, 131-32, 82 S.Ct. 654, 7 L.Ed.2d 614 (1962)). The indictment issued against Stromski after he filed this appeal effectively deprives this Court of jurisdiction. *455See Bridges v. United States (In re 3021 6th Ave. N., Billings, MT), 237 F.3d 1039, 1041 (9th Cir.2001) (“[E]ven where appellate jurisdiction over this type of order exists at the time of filing, that jurisdiction is lost and the appeal must be dismissed whenever an indictment is returned.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.